Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP-2013072569-A) in view of Teranishi (JP-2017026286-A).

    PNG
    media_image1.png
    879
    873
    media_image1.png
    Greyscale

Ando, annotated figure 3
Regarding claim 1, Ando teaches:
A heat exchanger for a gas appliance comprising:
a case (Ando, fig. 2, ref. no. 15) including a box body (Ando, fig. 2, ref. no. 15) having a main body portion (Ando, fig. 2, ref. no. 30) and a lid portion (Ando, fig. 4, ref. no. 20), the main body portion (Ando, fig. 2, ref. no. 30) being configured as a drawing formed body (Ando translation, p. 5, line 1) and in a box shape (see Ando, fig. 2, ref. no. 15) in which one side of a first direction (see annotated fig. 3 of this office action) is opened, the main body portion (Ando, fig. 2, ref. no. 30) including a first opening (Ando, fig. 3, ref. no. 48) on one side of the first direction, the lid portion being configured to be attached to the main body portion so as to close the first opening (Ando translation, p. 11, lines 23-24), an inside of the box body (Ando, fig. , ref. no. 15) being configured as a passage space (Ando translation, p. 11, line 37) for exhaust gas; and
a heat transfer tube portion (Ando, fig. 3, ref. no. 65) including a plurality of heat transfer tubes (Ando, fig. 3, ref. no. 65) that is accommodated in the case (Ando, fig. 2, ref. no. 15), wherein
the main body portion (Ando, fig. 2, ref. no. 30) includes:
a peripheral wall portion (Ando, fig. 3, ref. no. 32) surrounding the passage space (Ando translation, p. 11, line 37); and
a bottom wall portion (Ando, fig. 4, ref. no. 35) connected to a lower end side of the peripheral wall portion (Ando, fig. 3, ref. no. 32),
the peripheral wall portion includes a flow inlet (Ando, fig. 4, ref. no. 45) for the exhaust gas that passes through the passage space (Ando translation, p. 11, line 37, also see fig. 4, arrow), on an other side of the second direction (see annotated fig. 3 of this office action) intersecting the first direction.
Ando fails to explicitly teach:
the peripheral wall portion includes a second opening on one side of a third direction intersecting the first direction and the second direction,
the case includes a plate-shaped closing member,
the closing member includes a first through hole group provided with a plurality of first through holes and a second through hole group provided with a plurality of second through holes, the first through hole group and the second through hole group being arranged apart from each other in the second direction,
the plurality of heat transfer tubes is fixed to the closing member in such a configuration that one side of each of the heat transfer tubes in the second direction is mounted in association with each of the first through holes of the first through hole group and the other side of each of the heat transfer tubes in the second direction is mounted in association with each of the second through holes of the second through hole group, and
an assembly in which the heat transfer tube portion and the closing member are assembled integrally is mounted to the box body in such a configuration that the plurality of heat transfer tubes is inserted into the box body from the second opening and such a configuration that the second opening is closed by the closing member.

    PNG
    media_image2.png
    810
    1145
    media_image2.png
    Greyscale

Teranishi, annotated figure 4
However, Teranishi teaches:
the peripheral wall portion includes a second opening (Teranishi, fig. 4, ref. no. 43) on one side of a third direction (see annotated fig. 4 of this office action) intersecting the first direction and the second direction,
the case includes a plate-shaped closing member (Teranishi, fig. 4, ref. no. 23),
the closing member includes a first through hole group (Teranishi, fig. 2, ref. no. 131) provided with a plurality of first through holes (Teranishi, fig. 2, ref. no. 131) and a second through hole group (Teranishi, fig. 2, ref. no. 132) provided with a plurality of second through holes (Teranishi, fig. 2, ref. no. 132), the first through hole group (Teranishi, fig. 2, ref. no. 131) and the second through hole group (Teranishi, fig. 2, ref. being arranged apart from each other in the second direction (see Teranishi, fig. 2),
the plurality of heat transfer tubes (Teranishi, fig. 2, ref. no. 50) is fixed to the closing member (Teranishi, fig. 4, ref. no. 23) in such a configuration that one side of each of the heat transfer tubes (Teranishi, fig. 2, ref. no. 50) in the second direction is mounted in association with each of the first through holes (Teranishi, fig. 2, ref. no. 131) of the first through hole group (Teranishi, fig. 2, ref. no. 131) and the other side of each of the heat transfer tubes (Teranishi, fig. 2, ref. no. 50) in the second direction is mounted in association with each of the second through holes (Teranishi, fig. 2, ref. no. 132) of the second through hole group (Teranishi, fig. 2, ref. no. 132), and
an assembly (Teranishi, fig. 2, ref. no. 101) in which the heat transfer tube portion (Teranishi, fig. 2, ref. no. 50) and the closing member (Teranishi, fig. 4, ref. no. 23) are assembled integrally (Teranishi translation p. 11, lines 10-13) is mounted to the box body (Teranishi, fig. 4, ref. no. 20) in such a configuration that the plurality of heat transfer tubes is inserted into the box body (Teranishi, fig. 2, see insertion of ref. no. 50 into ref. no. 20) from the second opening (Teranishi, fig. 4, ref. no. 43) and such a configuration that the second opening (Teranishi, fig. 4, ref. no. 43) is closed by the closing member (Teranishi, fig. 2, ref. no. 23).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the heat exchanger of Ando to include the above claim limitations in view of the teachings of Teranishi to reduce manufacturing costs (Teranishi translation, p. 9, line 1).
Regarding claim 2, Ando teaches:
A heat exchanger for a gas appliance comprising:
a case (Ando, fig. 2, ref. no. 15) including a box body (Ando, fig. 2, ref. no. 15) having a main body portion (Ando, fig. 2, ref. no. 30) and a lid portion (Ando, fig. 4, ref. no. 20), the main body portion (Ando, fig. 2, ref. no. 30) being configured as a drawing formed body (Ando translation, p. 5, line 1) and in a box shape (see Ando, fig. 2, ref. no. 15) in which one side of a first direction is opened, the main body portion (Ando, fig. 2, ref. no. 30) including a first opening (Ando, fig. 3, ref. no. 48) on one side of the first direction, the lid portion being configured to be attached to the main body portion so as to close the first opening (Ando translation, p. 11, lines 23-24), an inside of the box body (Ando, fig. , ref. no. 15) being configured as a passage space (Ando translation, p. 11, line 37) for exhaust gas; and
the main body portion (Ando, fig. 2, ref. no. 30) includes:
a peripheral wall portion (Ando, fig. 3, ref. no. 32) surrounding the passage space (Ando translation, p. 11, line 37); and
a bottom wall portion (Ando, fig. 4, ref. no. 35) connected to a lower end side of the peripheral wall portion (Ando, fig. 3, ref. no. 32),
the case (Ando, fig. 2, ref. no. 15) includes a partition plate (Ando, fig. 3, ref. no. 41) that partitions the inside of the box body,
the partition plate (Ando, fig. 3, ref. no. 41) is disposed so as to partition a first passage space (Ando, fig. 3, ref. no. 43) and a second passage space (Ando, fig. 3, ref. no. 43), the first passage space being formed on the second opening side in the third direction, the second passage space being formed on the third opening side in the third direction,
an end of the first heat transfer tube portion that is on an opposite side to the first closing member side is disposed close to the partition plate in the first passage space
and an end of the second heat transfer tube portion that is on an opposite side to the second closing member side is disposed close to the partition plate in the second passage space (Ando, fig. 3, see position of far end of ref. no. 63 in relation to ref. no. 41).
But Ando fails to explicitly teach:
a first heat transfer tube portion including a plurality of first heat transfer tubes that is accommodated in the case; and
a second heat transfer tube portion including a plurality of second heat transfer tubes that is accommodated in the case,
the peripheral wall portion includes a flow inlet for the exhaust gas on an other side of a second direction intersecting the first direction, a second opening on one side of a third direction intersecting the first direction and the second direction, and a third opening on the other side of the third direction,
the case includes a plate-shaped first closing member and a plate-shaped second closing member,
the first closing member includes a first through hole group provided with a plurality of first through holes and a second through hole group provided with a plurality of second through holes, the first through hole group and the second through hole group being arranged apart from each other in the second direction,
the second closing member includes a third through hole group provided with a plurality of third through holes and a fourth through hole group provided with a plurality of fourth through holes, the third through hole group and the fourth through hole group being arranged apart from each other in the second direction,
the plurality of first heat transfer tubes is fixed to the first closing member in such a configuration that one side of each of the first heat transfer tubes in the second direction is mounted in association with each of the first through holes of the first through hole group and the other side of each of the first heat transfer tubes in the second direction is mounted in association with each of the second through holes of the second through hole group,
the plurality of second heat transfer tubes is fixed to the second closing member in such a configuration that one side of each of the second heat transfer tubes in the second direction is mounted in association with each of the third through holes of the third through hole group and the other side of each of the second heat transfer tubes in the second direction is mounted in association with each of the fourth through holes of the fourth through hole group,
a first assembly in which the first heat transfer tube portion and the first closing member are assembled integrally is mounted to the box body in such a configuration that the first heat transfer tube portion is inserted into the box body from the second opening and such a configuration that the second opening is closed by the first closing member, and
a second assembly in which the second heat transfer tube portion and the second closing member are assembled integrally is mounted to the box body in such a configuration that the second heat transfer tube portion is inserted into the box body from the third opening and such a configuration that the third opening is closed by the second closing member.
Teranishi teaches:
a first heat transfer tube portion (Teranishi, fig. 4, ref. no. 50) including a plurality of first heat transfer tubes (Teranishi, fig. 4, ref. no. 50) that is accommodated in the case (Teranishi, fig. 4, ref. no. 25); and
a second heat transfer tube portion (Teranishi, fig. 4, ref. no. 50a) including a plurality of second heat transfer tubes (Teranishi, fig. 4, ref. no. 50a) that is accommodated in the case (Teranishi, fig. 4, ref. no. 25), wherein
the peripheral wall portion includes a flow inlet (Ando, fig. 4, ref. no. 45) for the exhaust gas on an other side of a second direction intersecting the first direction, a second opening (Teranishi, fig. 4, ref. no. 43) on one side of a third direction intersecting the first direction and the second direction, and a third opening (Teranishi, fig. 4, ref. no. 44) on the other side of the third direction,
the case (Teranishi, fig. 4, ref. no. 25) includes a plate-shaped first closing member (Teranishi, fig. 4, ref. no. 23), a plate-shaped second closing member (Teranishi, fig. 4, ref. no. 24),
the first closing member (Teranishi, fig. 4, ref. no. 23) includes a first through hole group (Teranishi, fig. 2, ref. no. 131) provided with a plurality of first through holes (Teranishi, fig. 2, ref. no. 131) and a second through hole group (Teranishi, fig. 2, ref. no. 132) provided with a plurality of second through holes (Teranishi, fig. 2, ref. no. 132), the first through hole group and the second through hole group being arranged apart from each other in the second direction (see Teranishi, fig. 2),
the second closing member (Teranishi, fig. 4, ref. no. 24) includes a third through hole group (Teranishi, fig. 4, ref. no. 142) provided with a plurality of third through holes (Teranishi, fig. 4, ref. no. 142) and a fourth through hole group (Teranishi, fig. 4, ref. no. 142) provided with a plurality of fourth through holes (Teranishi, fig. 4, ref. no. 142), the third through hole group and the fourth through hole group being arranged apart from each other in the second direction (see Teranishi, fig. 4),
the plurality of first heat transfer tubes (Teranishi, fig. 2, ref. no. 50) is fixed to the first closing member (Teranishi, fig. 4, ref. no. 23) in such a configuration that one side of each of the first heat transfer tubes (Teranishi, fig. 2, ref. no. 50) in the second direction is mounted in association with each of the first through holes (Teranishi, fig. 2, ref. no. 131) of the first through hole group (Teranishi, fig. 2, ref. no. 131) and the other side of each of the first heat transfer tubes (Teranishi, fig. 2, ref. no. 50) in the second direction is mounted in association with each of the second through holes (Teranishi, fig. 2, ref. no. 132) of the second through hole group (Teranishi, fig. 2, ref. no. 132),
the plurality of second heat transfer tubes (Teranishi, fig. 4, ref. no. 50a) is fixed to the second closing member (Teranishi, fig. 4, ref. no. 24) in such a configuration that one side of each of the second heat transfer tubes (Teranishi, fig. 4, ref. no. 50a) in the second direction is mounted in association with each of the third through holes (Teranishi, fig. 4, ref. no. 142) of the third through hole group (Teranishi, fig. 4, ref. no. 142) and the other side of each of the second heat transfer tubes in the second direction is mounted in association with each of the fourth through holes (Teranishi, fig. 4, ref. no. 142) of the fourth through hole group (Teranishi, fig. 4, ref. no. 142),
a first assembly (Teranishi, fig. 2, ref. no. 101) in which the first heat transfer tube portion (Teranishi, fig. 2, ref. no. 50) and the first closing member (Teranishi, fig. 4, ref. no. 23) are assembled integrally (Teranishi translation p. 11, lines 10-13) is mounted to the box body (Teranishi, fig. 4, ref. no. 20) in such a configuration that the first heat transfer tube portion is inserted into the box body (Teranishi, fig. 2, see insertion of ref. no. 50 into ref. no. 20) from the second opening (Teranishi, fig. 4, ref. no. 43) and such a first closing member (Teranishi, fig. 2, ref. no. 23), and
a second assembly (Teranishi, fig. 4, ref. no. 101a) in which the second heat transfer tube portion (Teranishi, fig. 4, ref. no. 50a) and the second closing member (Teranishi, fig. 4, ref. no. 24) are assembled integrally (Teranishi translation p. 12, lines 2-3) is mounted to the box body (Teranishi, fig. 4, ref. no. 20) in such a configuration that the second heat transfer tube portion is inserted into the box body (Teranishi, fig. 4, see insertion of ref. no. 101a into ref. no. 50a) from the third opening (Teranishi, fig. 4, ref. no. 44) and such a configuration that the third opening is closed by the second closing member (Teranishi, fig. 4, ref. no. 24).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the heat exchanger of Ando to include the above claim limitations in view of the teachings of Teranishi to reduce manufacturing costs (Teranishi translation, p. 9, line 1).
Regarding claim 3, Ando teaches:
A method for manufacturing a heat exchanger for a gas appliance, the heat exchanger comprising a case (Ando, fig. 2, ref. no. 15) and a heat transfer tube portion (Ando, fig. 3, ref. no. 65), the case including a box body (Ando, fig. 2, ref. no. 15) having a main body portion (Ando, fig. 2, ref. no. 30) and a lid portion (Ando, fig. 4, ref. no. 20), the main body portion being configured as a drawing formed body (Ando translation, p. 5, line 1) and in a box shape (see Ando, fig. 2, ref. no. 15) in which one side of a first direction is opened, the main body portion including a first opening (Ando, fig. 3, ref. no. 48) on one side of the first direction, the lid portion being configured to be attached to the main body portion so as to close the first opening (Ando translation, p. 11, lines 23-24), an inside of the box body being configured as a passage space (Ando heat transfer tube portion (Ando, fig. 3, ref. no. 65) including a plurality of heat transfer tubes (Ando, fig. 3, ref. no. 65) that is accommodated in the case (Ando, fig. 2, ref. no. 15),
the method comprising:
a first forming step of forming the main body portion (Ando, fig. 2, ref. no. 30) including a peripheral wall portion (Ando, fig. 3, ref. no. 32) surrounding the passage space and a bottom wall portion (Ando, fig. 4, ref. no. 35) connected to a lower end side of the peripheral wall portion, by drawing a metal plate (Ando translation, p. 5, line 1, also p. 8, lines 13-14);
a second forming step of, in the peripheral wall portion, forming (Ando translation, p. 10, lines 20-21) a flow inlet (Ando, fig. 4, ref. no. 45) for the exhaust gas on an other side of the second direction intersecting the first direction.
However, Ando fails to explicitly teach:
forming a second opening on one side of a third direction intersecting the first direction and the second direction;
a third forming step of forming a plate-shaped closing member, the closing member being formed with a first through hole group provided with a plurality of first through holes and a second through hole group provided with a plurality of second through holes in such a configuration that the first through hole group and the second through hole group are apart from each other in the second direction;
a fixing step of fixing the plurality of heat transfer tubes to the closing member in such a configuration that one side of each of the heat transfer tubes in the second direction is mounted in association with each of the first through holes of the first through hole 
a mounting step of mounting an assembly, in which the heat transfer tube portion and the closing member are assembled integrally, to the box body in such a configuration that the plurality of heat transfer tubes is inserted into the box body from the second opening and the second opening is closed by the closing member.
Teranishi teaches:
forming (Teranishi translation, p. 11, lines 59-64) a second opening (Teranishi, fig. 4, ref. no. 43) on one side of a third direction (see annotated fig. 4 of this office action) intersecting the first direction and the second direction;
a third forming step of forming (Teranishi translation p. 2, lines 16-17) a plate-shaped closing member (Teranishi, fig. 4, ref. no. 23), the closing member being formed with a first through hole group (Teranishi, fig. 2, ref. no. 131) provided with a plurality of first through holes (Teranishi, fig. 2, ref. no. 131) and a second through hole group (Teranishi, fig. 2, ref. no. 132) provided with a plurality of second through holes (Teranishi, fig. 2, ref. no. 132) in such a configuration that the first through hole group and the second through hole group are apart from each other in the second direction (see Teranishi, fig. 2);
a fixing step of fixing the plurality of heat transfer tubes to the closing member (Teranishi translation p. 11, line 11) in such a configuration that one side of each of the heat transfer tubes (Teranishi, fig. 2, ref. no. 50) in the second direction is mounted in association with each of the first through holes of the first through hole group (Teranishi, fig. 2, ref. no. 131) and the other side of each of the heat transfer tubes in second through holes of the second through hole group (Teranishi, fig. 2, ref. no. 132); and
a mounting step of mounting an assembly (Teranishi translation p. 11, lines 10-13), in which the heat transfer tube portion (Teranishi, fig. 2, ref. no. 50) and the closing member (Teranishi, fig. 4, ref. no. 23) are assembled integrally (see Teranishi, fig. 4 and Teranishi translation p. 11, lines 10-13), to the box body (Teranishi, fig. 4, ref. no. 20) in such a configuration that the plurality of heat transfer tubes is inserted into the box body from the second opening (Teranishi, fig. 2, see insertion of ref. no. 50 into ref. no. 20) and the second opening is closed by the closing member (Teranishi translation p. 11, line 13).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the heat exchanger of Ando to include the above claim limitations in view of the teachings of Teranishi to reduce manufacturing costs (Teranishi translation, p. 9, line 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brown (US-3724426-A) teaches attaching the closing member to the case in a way more similar to the disclosed invention than Teranishi (though Teranishi reads on the claimed invention).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750.  The examiner can normally be reached on MTuThF, 8:30am-12pm, 1pm-5pm, 6pm-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762